Order entered April 15, 2020




                                       In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-20-00055-CV

                 IN THE INTEREST OF S.B. & S.B., CHILDREN

                 On Appeal from the 305th Judicial District Court
                              Dallas County, Texas
                      Trial Court Cause No. JC-12-1096-X

                                       ORDER

         Pursuant to the Court’s April 1, 2020 order, the trial court has determined

April E. Smith’s motion to withdraw as appointed counsel for appellant, granted

the motion, and appointed Frank Adler to represent appellant on appeal. The trial

court’s orders are included in a supplemental clerk’s record filed April 14, 2020.

         In accordance with the trial court’s orders, we DIRECT the Clerk of the

Court to remove Ms. Smith as counsel for appellant and substitute Mr. Adler in her

place.

         Appellant’s brief remains due May 4, 2020.

                                              /s/     KEN MOLBERG
                                                      JUSTICE